DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed June 1, 2021.  Claims 5, 6, and 9 have been amended.  Claims 1-4 and 11 remain withdrawn.  Claims 12-18 are newly presented.  

This application is in condition for allowance except for the presence of claims 1-4 and 11 directed to inventions non-elected without traverse.  Accordingly, claims 1-4 and 11 have been cancelled.

Claims 5-10 and 12-18 are currently pending and are allowable.
	
This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/JP2018/006192, filed February 21, 2018, which claims priority to Japanese Patent Application No. JP2017-031674, filed February 23, 2017.


Withdrawal of Rejections:


	The rejection of claims 5-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.

	The rejection of claims 5-10 under 35 U.S.C. 102(a)(1) as being anticipated by the natural process of eating and digesting fruit, including pomegranate, as performed in the human body, as evidenced by the instant Specification and Dhand, is withdrawn.


Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious the invention as currently claimed.  The closest prior art of record to the invention as now claimed in Selma et al. (IDS; Description of urolithin production capacity from ellagic acid of two human intestinal Gordonibacter species, Food & Function, Vol. 5, (2014), pp. 1779-1784).
Selma et al. teach a method of producing urolithins, the method including culturing in vitro in a medium Gordonibacter pamelaeae DSM 19378 or Gordonibacter urolithinfaciens strain CEBAS 1/15P with ellagitannin or ellagic acid to produce urolithins, including urolithin C (Abs.; p. 1780, 2.2 to p. 1781 2.3).  
However, Selma et al. do not teach that the microorganism that produces the urolithins is a microorganism comprising a 16S rRNA gene that exhibits sequence homology of 99% or higher with a sequence of the 16S rRNA gene of Eggerthella sp. DC 3563 (NITE BP- 02376) having a sequence as set forth in SEQ ID NO: 1.  This limitation, when taken in conjunction with the whole of the claimed invention, is not deemed to be taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 5-10 and 12-18 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653